                Case 18-16248-MAM         Doc 185      Filed 10/26/18     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov


 IN RE:                                                        CASE NO. 18-16248-MAM
 CHANCE & ANTHEM, LLC,                                         CHAPTER 7
       Debtor.
 _____________________________________/


NOTICE OF FILING DESIGNATION OF CONFIDENTIAL TRUST ACCOUNT RECORDS
   PURSUANT TO COURT ORDER GRANTING IN PART AND DENYING IN PART
    JEFFREY SISKIND’S EMERGENCY MOTION FOR A PROTECTIVE ORDER
PROHIBITING THE RELEASE OF CONFIDENTIAL CLIENT INFORMATION [ECF 180]


          COMES NOW, Jeffrey M. Siskind, and hereby notices the filing of this Designation of

 Confidential Trust Account Records pursuant to Court Order Granting in Part and Denying in

 Part Jeffrey Siskind’s Emergency Motion for a Protective Order Prohibiting the Release of

 Confidential Client Information [ECF 180], and states:

          Pursuant to Paragraph No. 3 of the Order, Jeffrey Siskind does hereby designate the

 following Trust Account Records as “CONFIDENTIAL:”

          1.     Each and every “Transaction” having to do in any way with said Trust Account

 which does not specifically refer to the Debtor, including but not limited to Transactions which

 appear to relate to other clients and/or transactions which are not readily ascertainable on their

 face as being related to the Debtor. “Transaction” shall include deposits, checks or other

 withdrawals, wire transfers, bank charges and adjustments.

          2.     Any and all periodic Trust Account statements, summaries, and reconciliations

 which exhibit Transactions which are not related to the Debtor, whether or not a Transaction

 which is related to the Debtor appears thereon.
             Case 18-16248-MAM         Doc 185     Filed 10/26/18    Page 2 of 3



       3.     Any and all information pertaining to the management and/or operation of the

Trust Account. The Trust Account refers to Jeffrey Siskind’s IOTA Account at Wells Fargo

Bank, ending in 9721.

       WHEREFORE, Jeffrey Siskind does hereby designate herein those Trust Account

records which are CONFIDENTIAL pursuant to Paragraph No. 3 of the Order Granting in Part

and Denying in Part Jeffrey Siskind’s Emergency Motion for a Protective Order Prohibiting the

Release of Confidential Client Information [ECF 180].

       Respectfully submitted this 26th day of October, 2018:

                                                        SISKIND LEGAL

                                                        ___/s/ Jeffrey M. Siskind___
                                                        Jeffrey M. Siskind, Esquire
                                                        FBN 138746
                                                        3465 Santa Barbara Drive
                                                        Wellington, FL 33414
                                                        TEL         (561) 791-9565
                                                        FAX         (561) 791-9581
                                                        Email:      jeffsiskind@msn.com



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing paper will be served upon the
filing hereof on all registered parties registered on CM/ECF, listed below, this 26th day of
October, 2018 and by U.S. Mail upon unregistered parties shown on the attached official mailing
matrix.

                                            ___/s/ Jeffrey M. Siskind___
                                            Jeffrey M. Siskind, Esquire
                                            FBN 138746
              Case 18-16248-MAM          Doc 185      Filed 10/26/18     Page 3 of 3



                                          SERVICE LIST

Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service
for this case.
Robert C Furr danderson@furrcohen.com, rcf@trustesolutions.net
John H Genovese jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjblaw.
com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
Steven S Newburgh snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;
nsolomon@mclaughlinstern.com;vrhaburn@mclaughlinstern.com
Steven S. Newburgh snewburgh@mclaughlinstern.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
Jeffrey M Siskind jeffsiskind@msn.com, jmsesq500@gmail.com
Jesus M Suarez jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjblaw.
com;jzamora@gjb-law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com
